In the petition in error herein nine assignments are made, *Page 207 
but in the view taken of the case here it is only necessary to consider the seventh, which reads as follows:
"The court erred in refusing to grant a postponement or to continue the trial until such time as counsel for defendant was so recovered from his illness as to be able to proceed with the trial, or until other counsel could have time for preparation."
An examination of the record in this case as it relates to the above assignment of error shows substantially the following: That the trial of this cause was commenced in the district court February 17, 1921, and proceeded during that day until the hour of adjournment at which time plaintiff had concluded his testimony and rested his case; court thereupon recessed until 9 o'clock on the morning of February 18, at which time the parties and their attorneys appeared and counsel for defendant, Mr. A.J. Biddison, announced to the court that he was ill and unable at that time to proceed with the trial, and requested that the further hearing of the case be postponed; thereupon the court entered its order postponing the further hearing of the cause until 1:30 p. m. Mr. Biddison thereupon returned to his office where, at about 11:00 o'clock, he was stricken unconscious and taken to his home where he remained in an unconscious condition for several hours. At 1:30 p. m., Mr. R.S. Davis, law clerk in the office of Biddison 
Campbell, and who had sat with Mr. Biddison in the case during the previous day's proceedings, appeared in open court and announced the serious condition of Mr. Biddison and moved the court to strike the case from that day's assignment or to postpone it, which motion was by the court overruled, and Mr. Davis was compelled to proceed with the trial of the case, to which action of the court exception was taken and allowed. Thereupon the trial proceeded with the defendant being represented by Mr. R.S. Davis, and resulted in a verdict in favor of the plaintiff against the defendant for the sum of $20,000 as prayed for in his petition. This action of the court was made one of the grounds of the motion for new trial and was supported by the affidavit of W.S. Davis, and by the affidavit of A.J. Biddison.
In substance, the showing made in these affidavits is that Mr. Davis was a law clerk employed in the office of Biddison 
Campbell; that he knew nothing of the facts or the law in the case on trial, but that he sat in the case with Mr. Biddison at the request of Mr. Biddison; that Mr. Biddison was employed by the defendant to represent him with the distinct understanding at the time of such employment that Mr. Biddison should personally try the case; that he had sole charge of the case and its preparation, being the only one to advise his client in reference thereto and expected, and his client expected him, to personally try the case. No contrary showing appears in the record so for the purpose of passing upon this action of the trial court the above facts may be considered as established.
The question here presented is whether there was an abuse of judicial discretion in the action of the trial court under the circumstances shown by the record in this case. It is the general rule well established in this jurisdiction that the action of the trial court in granting or refusing a continuance will not be disturbed unless there was a clear abuse of discretion in such action. St. Louis  S. F. Ry. Co. v. Cox,26 Okla. 331, 109 P. 511; Kelly v. Wood, 32 Okla. 104,120 P. 1110; Elliott v. Cogswell, 56 Okla. 239, 155 P. 1146; M., O. G. Ry. Co. v. West, 50 Okla. 521, 151 P. 212.
It is likewise well established in this jurisdiction that the absence of one of the attorneys of a party to an action does not entitle him to a continuance as a matter of right. Pierce v. Engelkemier, 10 Okla. 308, 61 P. 1047; Pool v. Riegal,46 Okla. 5, 147 P. 1193; Jones v. Thompson, 55 Okla. 24,154 P. 1139.
In the case last above cited the first paragraph of the syllabus reads as follows:
"The granting or refusing of a continuance on account of the absence of counsel is a matter of discretion with the trial court, and, unless it appears that such discretion was abused to the prejudice of the substantial rights of the litigant, the action of such court will not be disturbed on appeal."
Was there an abuse of judicial discretion in the action of the trial court here presented? Mr. Bouvier defines judicial discretion as "the equitable decision of what is just and proper under the circumstances." In Murray v. Buell et al.,74 Wis. 14, abuse of judicial discretion is defined in this language:
"The term 'abuse of discretion' exercised in any case by the trial court, as used in the decisions of courts and in books, implying in common parlance a bad motive or bad purpose, is not the most appropriate. It is really a discretion exercised to an end or purpose not justified by, and clearly against reason and evidence."
That an abuse of discretion by the trial court is a proper subject of inquiry and determination *Page 208 
in this court is well settled by numerous dicisions. C., R.I. P. Ry. Co. v. Eastman et al., 26 Okla. 605, 110 P. 887; Fehlman et al. v. Kinnear et al., 85 Okla. 282, 205 P. 1091; New et al. v. Elliott, 88 Okla. 126, 211 P. 1025.
In every case a litigant has the right to be represented by counsel of his won choosing and to have his case presented to the court and jury by one familiar with the facts and the law applicable to such facts. To say that there was no abuse of discretion in the action of the trial court in this case would set a precedent whereby a litigant might be compelled at any time to accept a substitution of the court's choice of counsel for one of his own. It is not denied that Mr. Biddison was the sole and only counsel with whom defendant had consulted, and that he was acquainted with the facts in this case and with the theory of the defense, and that he had prepared himself for the trial and defense of the case. The record shows that the case had been pending some two or three years, during all of which time Mr. Biddison had represented the defendant, and the same counsel had been representing plaintiff who represented him upon the trial. To say that Mr. Davis, or any other person, during the brief period allowed in this case, could have prepared himself as to the facts and the law so as to properly represent the defendant and protect his interests is to state a mere conclusion or belief not borne out by the experience of trial judges and lawyers. It is therefore concluded that the trial court abused its discretion in overruling the motion of the defendant for a postponement of the trial or that the case be stricken from that day's assignment, and that such abuse or discretion by the trial court was prejudicial to the substantial rights of the defendant, and was not an "equitable decision of what is just and proper under the circumstances."
Other errors complained of may not occur upon a retrial of this case, and will not likely arise under the same circumstances, if at all. It is therefore not deemed advisable to pass upon any of the other questions presented at this time.
For the reasons herein stated, the judgment of the trial court herein should be reversed, with directions to vacate the judgment rendered and to grant plaintiff in error a new trial.
By the Court: It is so ordered.